Citation Nr: 0513348	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased initial disability rating for 
a left shoulder disorder, evaluated as noncompensable from 
April 19, 1999, and 20 percent disabling from August 10, 
2004.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served in the Army Reserves and the National 
Guard with periods of active duty for training from February 
1957 to June 1999. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder, a low back disorder and right and left ankle 
disorders.  In a November 1999 rating decision, the RO 
granted service connection for a left shoulder disorder, 
status post acromioplasty, rotator cuff tear repair, and 
assigned a noncompensable rating.  The RO also denied the low 
back and ankle claims.  The veteran disagreed with the 
November 1999 rating decision and the appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in April 2000.  

The Board notes that, although the veteran requested a BVA 
hearing in his VA Form 9, he specifically withdrew his 
request in a March 2004 letter signed by him.  There are no 
other outstanding hearing requests of record.

In May 2004, the Board, in pertinent part, remanded the 
issues listed on the first page above for further evidentiary 
development.  After the requested development was 
accomplished, in an October 2004 rating decision, the 
disability rating assigned the veteran's left shoulder 
disorder was increased to 20 percent.  The veteran continues 
to express his disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  In an October 2004 supplemental statement 
of the case (SSOC), the RO continued the previous denials as 
to the two remaining service connection issues.

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its May 2004 decision included a denial on the 
merits as to the issue of entitlement to service connection 
for a left ankle disorder, on appeal at that time.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, that issue will be addressed no further herein.

In a September 2003 rating decision, the RO granted service 
connection for a left shoulder scar.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran does not have a diagnosed right ankle 
disorder.  Competent medical evidence does not relate the 
veteran's claimed right ankle symptoms to an injury or 
disease incurred in military service.

2.  Competent medical evidence does not relate the veteran's 
current low back disorder to an injury or disease incurred in 
military service.

3.  From April 19, 1999 to August 9, 2004, the veteran's left 
shoulder disability was manifested by abduction to 80 degrees 
and flexion to 130 degrees, with complaint of pain when 
raising the arm more than 90 degrees overhead, as well as 
complaints of occasional severe bouts of pain, but with no 
objective evidence of painful motion, no guarding of 
movement, and a negative apprehension test.

4.  From August 10, 2004 to present, the veteran's left 
shoulder disability is manifested by abduction to 85 degrees, 
and flexion to 95 degrees, with pain associated with the 
complete range of motion, and becoming moderate to severe 
with repeated motion.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A low back disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  From April 19, 1999 to August 9, 2004, the criteria for 
an increased 20 percent rating for the left shoulder disorder 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

4.  From August 10, 2004 to present, the criteria for a 10 
percent rating due to additional functional impairment due to 
pain, in addition to the current 20 percent rating already 
assigned the left shoulder disorder, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right ankle disorder and for a low back disorder.  He is 
also seeking entitlement to an increased disability rating 
for his service-connected left shoulder disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's service connection 
claims by finding that they were not well grounded.  The VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the October 2004 SSOC the RO 
denied the service connection claims based on their 
substantive merits.  Thus, any procedural defect contained in 
past RO adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 1999 and October 2004 rating 
decisions, by the March 2000 statement of the case (SOC), and 
by the September 2003 and October 2004 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in January 2002 that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection for a 
right ankle disorder and a low back disorder, and an 
increased disability rating for his left shoulder disorder; 
it also enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The 
letter also notified the veteran that the RO would "assist 
[him] by providing a medical examination or getting a medical 
opinion if [...]necessary."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The January 2002 letter told the 
veteran to "Complete, sign and return the enclosed VA Form 
21-4142, Authorization for Release of Information[...]Use a 
separate form for each doctor or hospital where you were 
treated."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the January 2002 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you"  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that January 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
November 1999, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in January 2002, 
the RO readjudicated his claims in SSOCs in September 2003 
and October 2004.  Thus, any VCAA notice deficiency has been 
rectified.   

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to these 
claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from his 
periods of duty in the National Guard.  The RO requested and 
obtained those records.  The veteran submitted private 
medical records and identified records from the Mayaguez VA 
Medical Center and Roosevelt Roads U.S. Naval Hospital.  The 
RO requested and obtained those records.  The veteran was 
afforded a VA examination in June 2000, and in response to 
the Board's May 2004 remand, the veteran was afforded another 
VA examination with medical opinion in August 2004.  

In March 2000, the veteran identified treatment records for 
his back from the Bayley Setton Hospital in New York.  The RO 
responded with a January 2002 letter, which specifically 
requested that he complete and return a release form for 
those records.  The veteran completed and returned a release 
form in April 2002, but it only covered records from the VA 
Clinic in Mayaguez, Puerto Rico.  The Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The veteran was 
specifically notified of the evidence he needed to submit and 
he failed to do so.  

The Board also notes that the veteran has apparently been 
evaluated for Social Security (SSA) disability benefits.  He 
has submitted the examination report prepared in connection 
with that claim and has not suggested that any other 
pertinent evidence exists in the custody of SSA or elsewhere.  
Under the circumstances here presented, the Board believes 
that remanding this case to contact SSA for records 
pertaining to the appellant's claim is not necessary.  See 
Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his VA Form 9 that he wanted a BVA hearing, but 
in March 2004, he cancelled his request in writing.  The 
veteran has not since requested another hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Service Connection Claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Presumption with respect to arthritis

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

1.  Entitlement to service connection for a right ankle 
disorder.

The veteran is seeking service connection for a right ankle 
disorder.  He essentially contends that he suffered an injury 
to his right ankle in service and that he currently has a 
right ankle disability that is related to the in-service 
injury.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran does not have a currently diagnosed ankle disability 
and therefore service connection may not be granted.  

Although the veteran reported recurrent right ankle sprains 
to the August 2004 VA examiner, he reported no pain at the 
time of the examination, and no other complaints.  The 
examiner diagnosed "Negative musculoskeletal right ankle 
joint examination on today's exam."  Similarly, in a June 
2000 VA examination, the diagnosis was "Negative 
musculoskeletal right ankle joint exam."  While the veteran 
reported that he had difficulty walking due to the right 
ankle, the Board notes that symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A September 1999 treatment report from Dr. P.E.K. shows a 
diagnosis of chronic recurrent ankle sprain.  However, the 
veteran did not complain of any current symptoms of the right 
ankle.  Dr. P.E.K. reported an essentially negative 
examination of the right ankle, finding good range of motion 
and no swelling.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995) [a medical opinion is considered inadequate when it is 
unsupported by clinical evidence].  Ankle pain was noted 
under past medical history only.  See Sanchez-Benitez, 13 
Vet. App. 282 [service connection may not be granted for a 
diagnosis of a disability by history].  Based on the lack of 
current clinical findings, the Board concludes that the 
purported diagnosis is merely a recitation of the veteran's 
statements, and as such the Board accords it little weight of 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
an identified disability of the right ankle, service 
connection may not be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

However, in the interest of a complete discussion, the Board 
will alternatively assume that a current right ankle 
disability in fact exists.  The Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995). 

The Board concedes that the veteran injured his right ankle 
in service.  U.S. Army Health Center records dated March 1994 
show treatment for a Grade II right ankle sprain.  A June 
1994 report shows an assessment of a resolved right ankle 
sprain.  The veteran was prescribed an ankle brace for 1 to 2 
months for running.  The second Hickson element is therefore 
met.

With respect to the third Hickson element, the Board can 
identify no competent medical evidence that purports to 
relate any current right ankle disability to an injury in 
service.  The service medical records indicate that the right 
ankle sprain had resolved by June 1994.  The August 2004 VA 
examiner was asked to provide an opinion as to whether any 
right ankle disability resulted from the right ankle injury.  
He concluded that, because the current examination and x-rays 
were negative, the in-service injury was acute and transitory 
and resolved with treatment given in service.  As noted, this 
constitutes the only competent medical nexus opinion, and the 
Board therefore finds it conclusive on this question.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the first and third Hickson elements are not met, the 
Board therefore finds that a preponderance of the evidence is 
against a showing that the veteran has a current right ankle 
disability that resulted from an in-service injury or 
disease.  The veteran's claim of entitlement to service 
connection for a right ankle disability is accordingly 
denied.

2.  Entitlement to service connection for a low back 
disorder.

The veteran is seeking service connection for a low back 
disability.  The veteran essentially contends that he 
suffered an injury to his low back in service and that he now 
suffers from a low back disability that is related to the in-
service injury.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that a 
low back disorder was not incurred as a result of an injury 
or disease in service.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the low back.  The veteran 
was diagnosed by an August 2004 VA examiner with mild lumbar 
degenerative joint disease, and with bilateral lumbar 
radiculopathy.  In September 1999, Dr. P.E.K. diagnosed 
chronic lumbago.  Accordingly, the first Hickson element is 
conceded.

The Board notes in passing that the first diagnosis of 
arthritis did not come until August 2004, five years after 
the veteran left service.  Accordingly, the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 are not for application.

With respect to service, the Board notes that a November 1979 
statement of medical examination and duty status shows 
treatment for a lifting injury to the low back while the 
veteran was on active duty.  The diagnosis was a low back 
sprain.  A report from Dr. N.M.L. from September 1992 shows 
that the veteran was suffering from chronic low back 
syndrome.  Accordingly, the second Hickson element is also 
conceded.  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

The Board notes that the diagnoses of low back sprain and low 
back syndrome in service are not the same as the current 
diagnoses of arthritis and lumbar radiculopathy.  Moreover, 
in Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that it clearly held in Savage that section 3.303 does not 
relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  

It appears that the only competent medical nexus opinion with 
respect to the veteran's low back claim comes from the August 
2004 VA examiner.  Based on an examination of the veteran and 
a review of his medical records, he concluded that the 
currently diagnosed lumbar spine condition is less than 50 
percent likely to be related to the in-service low back 
sprain.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-95.  It is certainly understandable that the 
veteran believes a relationship exists between the current 
disability and the in-service injury; nonetheless, as 
explained above, medical evidence is required to establish 
such a relationship, and such evidence has not been presented 
by the veteran.  See 38 U.S.C.A. § 5107 [a claimant has the 
responsibility to present and support a claim for VA 
benefits].

As the third Hickson element has not been met, the Board 
therefore finds that a preponderance of the evidence is 
against a showing that the veteran's low back disorder 
resulted directly from a disease or injury incurred in active 
service.  The veteran's claim of entitlement to service 
connection for a low back disorder is accordingly denied.

3.  Entitlement to an increased initial disability rating for 
a left shoulder disorder, currently evaluated as 
noncompensably disabling.

The veteran is seeking an increased initial disability rating 
for his service-connected left shoulder disorder, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201 from August 10, 2004, and 
noncompensably disabling from April 19, 1999 to August 9, 
2004.  He essentially contends that the symptomatology 
associated with his left shoulder disability is more severe 
than is contemplated by the currently assigned rating.  The 
veteran has not requested any specific rating.  Therefore, it 
is presumed that he is seeking the maximum rating available.  
See AB, 6 Vet. App. 35 (1993).

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The current appeal comes from the 
November 1999 rating decision which granted service 
connection for left shoulder disability, and the provisions 
of Fenderson are therefore applicable.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

The Board will now list the rating criteria it finds to be 
most appropriate with respect to this issue.  The Board will 
address its reasons and bases for the selection of these 
provisions in the Analysis section below.

Diagnostic Code 5201 [Arm, limitation of motion of] provides 
the following levels of disability for the minor appendage: 

30%  To 25° from side;

20%  Midway between side and shoulder level;

20%  At shoulder level.

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Normal ranges of abduction and flexion of the arm are from 0 
to 180 degrees.  See 38 C.F.R. § 4.71a, Plate I (2004).

Analysis

The Board will now address which diagnostic code is the most 
appropriate in light of the objective medical evidence and 
reported symptomatology.  The Board will then proceed to 
apply the selected diagnostic code to the veteran's service-
connected disability.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The veteran was found to be right handed by the August 2004 
examiner.  The left shoulder is therefore considered his 
minor appendage for purposes of the rating schedule.  

By the veteran's account, the principal manifestation of his 
left shoulder disorder is pain.  The veteran told the August 
2004 examiner that he suffers pain in the left shoulder when 
lifting his arm or doing overhead activities.  In a December 
1999 VA Form 21-4138, the veteran stated that, it was 10 
months post surgery and he still could not move his hand at 
100 percent without stiffness and pain; and he could not lift 
or carry objects due to impairment of the left hand.  

Diagnostic Code 5200 deals with ankylosis of the shoulder 
joint (scapula and humerus).  There is no evidence of 
ankylosis.  Indeed, the August 2004 examiner specifically 
found that there was no ankylosis.  There is no evidence of 
loss, nonunion, fibrous union, malunion, or recurrent 
dislocation of the humerus and scapula for purposes of 
Diagnostic Code 5202 [humerus, other impairment] or 5203 
[clavicle or scapula impairment].  The June 2000 and August 
2004 examiners specifically found that there were no episodes 
of dislocation or subluxation of the shoulder.  There was 
also found to be no abnormal movement of the joint or 
guarding with movement.  

The June 2000 and August 2004 examiners both found that there 
was no evidence of arthritis of the left shoulder.  
Consequently, Diagnostic Codes 5010 and 5003 are not for 
application.  

Diagnostic Code 5201 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's left shoulder disorder.  The veteran's primary 
complaints center on pain associated with motion of the 
joint, and this is objectively supported.  The veteran has 
not suggested that another diagnostic code be used.  
Accordingly, Diagnostic Code 5201 is the most appropriate as 
to this issue and the Board will apply it below.

Schedular rating

The Board will now consider the evidence in light of the 
schedular criteria.  

As set out above, to warrant a 30 percent rating based on 
limitation of motion of the left shoulder, the evidence must 
show that motion of the arm is limited to 25 degrees from the 
side.  The August 2004 VA examiner measured abduction of the 
left shoulder to 85 degrees, and flexion to 95 degrees.  In 
the June 2000 examination, abduction was measured to 95 
degrees, and flexion was measured to 130 degrees.  Dr. P.E.K. 
in September 1999 measured forward flexion to 130 degrees, 
and abduction to 80 degrees.  Such findings do not 
approximate limitation of motion to 25 degrees from the side, 
the criteria enumerated for a 30 percent rating.  

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of ambiguous terms in the rating criteria demonstrates 
that the symptoms enumerated are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  However, 
Mauerhan dealt with the rating schedule governing mental 
disorders.  The criteria enumerated under Diagnostic Code 
5201 are unambiguous and in fact provide specific degrees of 
motion corresponding to the 30 percent level.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required."  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected left 
shoulder disorder symptomatology.  However, he has offered no 
argument or contention that would substantiate the criteria 
for a 30 percent rating.  See 38 U.S.C.A. § 5107 [a claimant 
has the responsibility to present and support a claim for VA 
benefits].  Although the veteran is competent to report his 
symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates a range of motion which does 
not meet the requirements of a 30 percent rating, outweighs 
the veteran's statements.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  The August 2004 
examiner found that there was painful motion from the first 
degree to the last degree of the range of motion measured.  
He also noted that the veteran was additionally limited by 
pain, fatigue, weakness and lack of endurance following 
repetitive use of the left shoulder.  There was objective 
evidence of painful motion, which was moderate-to-severe, on 
all movements of the left shoulder following repetitive use.  
There was moderate crepitation of the left shoulder.  
Precipitating factors of the left shoulder pain were 
elevation of the left arm, lifting objects, and doing 
overhead activities such as combing or shampooing his hair.  

The Board finds that, while the criteria for a 30 percent 
rating are not approximated based solely on the veteran's 
measured range of motion, the evidence reported by the August 
2004 examiner, that the veteran suffers pain throughout the 
entire range of motion of his left shoulder, which on 
repetitive use becomes moderate to severe, indicates that the 
veteran is additionally impaired by pain beyond the range of 
motion findings reported by the August 2004 examiner.  Given 
the examiner's description of moderate to severe pain, the 
Board believes that the evidence with respect to whether a 
higher rating is warranted is in approximate balance.  In 
such cases, the benefit of the doubt goes to the veteran.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert, 1 Vet. App. at 53.

Accordingly, the Board finds that an additional 10 percent 
rating is warranted for additional functional impairment of 
the veteran's left shoulder due to pain associated with 
motion and repetitive use from August 10, 2004, resulting in 
a 30 percent rating from that date.  See 38 C.F.R. §§ 4.40 
and 4.45 (2004); Deluca, supra.

Fenderson considerations 

In the June 2000 VA examination, the veteran had abduction of 
the left shoulder to 95 degrees and flexion to 130 degrees.  
The September 1999 findings of Dr. P.E.K. show that abduction 
was limited to 80 degrees and forward flexion to 130 degrees.  
The September 1999 findings clearly meet the criteria for a 
20 percent rating, as 80 degrees of abduction lies at a point 
slightly less than midway between the side and shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201, Plate I 
(2004).  While the June 2000 finding of 95 degrees of 
abduction does not strictly meet the criteria for a 20 
percent rating, in comparison with the normal measurement for 
abduction of 180 degrees, as shown in Plate I, the Board 
finds that measurement of 95 degrees more nearly approximates 
the criteria for the minimum 20 percent rating than it does 
for a noncompensable rating.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004) [higher of two evaluations].  Accordingly, a 20 
percent schedular rating is warranted for the period from 
April 19, 1999 to August 9, 2004.

The Board also must consider whether the additional 10 
percent rating assigned above is warranted for the period 
prior to August 10, 2004.  The June 2000 VA examination does 
not appear to support such an additional award.  That report 
shows no complaint of pain in the left shoulder.  The veteran 
described only occasional pain and a burning sensation on the 
surgical area of the left shoulder when moving his arm 
overhead.  Left shoulder pain was also noted when raising the 
arm more than 90 degrees overhead, as well as with activities 
and on cold and rainy days.  The veteran stated that he had 
several occasions during the prior year when he had severe 
bouts of left shoulder pain which impaired him functionally.  
However, the examiner noted no objective evidence of painful 
motion, no guarding of movement, and a negative apprehension 
test on the left shoulder.  The September 1999 findings of 
Dr. P.E.K. show that abduction was performed with pain and 
caution, as was lowering the arm; however, the degree of 
onset of pain was not noted, nor its severity.  Strength was 
described as fair at 4 out of 5.  The Board finds the more 
detailed June 2000 discussion of pain and other symptoms 
associated with motion more probative than the minimal 
description provided by Dr. P.E.K.  The two reports are 
roughly contemporaneous, so the veteran's condition can 
fairly be presumed not to have changed radically in the 
interval.  Based primarily on the June 2000 findings, the 
Board finds that an additional 10 percent rating is not 
warranted for additional functional impairment prior to 
August 10, 2004.  See 38 C.F.R. §§ 4.40 and 4.45 (2004); 
Deluca, supra.  However, a 20 percent schedular rating is 
warranted for the earlier period, from April 19, 1999, to 
August 9, 2004.

Extraschedular ratings

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected left shoulder disorder 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
The veteran's sole contention appear to be that VA 
regulations allow for the assignment of a higher rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his left shoulder disorder is in order, he may raise this 
with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 10 percent rating in addition to 
the currently assigned 20 percent rating is warranted from 
August 10, 2004 to present.  From April 19, 1999 to August 9, 
2004, an increased 20 percent rating is warranted, but an 
additional rating above 20 percent, based on additional 
functional impairment, is not warranted.  To this extent, the 
benefit sought on appeal is accordingly granted.

ORDER

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied.

Subject to controlling regulations applicable to the payment 
of monetary benefits, from April 19, 1999 to August 9, 2004, 
an increased 20 percent rating is granted for a left shoulder 
disorder; from August 10, 2004 to present, a 10 percent 
rating is granted in addition to the current 20 percent 
rating already assigned, resulting in a 30 percent rating for 
the left shoulder disorder.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


